Citation Nr: 1141371	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-15 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for shortened right leg as secondary to service-connected low back disability.     

2.  Entitlement to an initial rating in excess of 10 percent for a low back disability from March 5, 2008 to September 13, 2010.  

3.  Entitlement to an initial rating in excess of 20 percent for a low back disability, on and after September 14, 2010.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from June 1958 to December 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 and June 2008 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.                 

In the May 2008 rating action, the RO granted service connection for a low back disability and assigned a 10 percent disability rating, effective from March 5, 2008.  The Veteran appealed for the assignment of a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In an August 2011 rating action, the RO increased the disability rating for the Veteran's service-connected low back disability from 10 to 20 percent disabling, effective from September 14, 2010 (the date of VA examination showing increased symptoms).  Because the RO assigned "staged" ratings to the low back disability, the Board has characterized the issue on appeal as styled on the first page of this decision.  See Fenderson, supra.   

In July 2010, the Board remanded this case for additional development.  With respect to the issue of entitlement to higher initial ratings for the Veteran's service-connected low back disability, the purposes of this remand have been met and the case is ready for appellate consideration.  

With respect to the issue of entitlement to service connection for shortened right leg as secondary to service-connected low back disability, for the reasons explained below, it is again necessary to return this issue to the RO for further development.  Thus, this issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  From March 5, 2008 to September 13, 2010, the Veteran's service-connected low back disability, characterized as chronic low back condition with degenerative changes, was manifested by pain and some limitation of motion; it was not productive of limitation of flexion of the thoracolumbar spine to 60 degrees or less; a combined range of motion of the thoracolumbar spine to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of back symptoms necessitating bed rest prescribed by a physician; or any additional neurological deficit (aside from radiculopathy of the right lower extremity, rated 10 percent), including but not limited to bowel and bladder impairment. 

2.  From September 14, 2010 to the present, the Veteran's service-connected low back disability, characterized as chronic low back condition with degenerative changes, has been manifested by pain and limitation of motion; it is not shown to be productive of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; the Veteran does not have ankylosis in the thoracolumbar spine; at no time has the Veteran's low back disability been manifested by incapacitating episodes or symptoms necessitating bed rest prescribed by a physician or additional neurological impairment (aside from radiculopathy of the right lower extremity, rated 10 percent), including but not limited to bowel and bladder impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for chronic low back condition with degenerative changes, from March 5, 2008 to September 13, 2010, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2010). 
 

2.  The criteria for an initial rating in excess of 20 percent for service-connected chronic low back condition with degenerative changes on and after September 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 2008 and August 2010 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2008 and August 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2008 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in March 2008, prior to the appealed from rating decision, along with the subsequent notice provided in August 2010, after the decision that is the subject of this appeal.  Despite any timing deficiency, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for a low back disability from March 5, 2008 to September 13, 2010, and a rating in excess of 20 percent on and after September 14, 2010, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.      

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  This decision, however, was subsequently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the March 2008 and August 2010 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.   

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        




Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive VA examinations in March 2008, March 2009, and September 2010, which were thorough in nature and adequate for rating purposes.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327. 

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II. Factual Background

In March 2008, the Veteran filed a claim of entitlement to service connection for a low back disability.  He noted that he had injured his back during service and had subsequently developed chronic low back pain.  

VA Medical Center (VAMC) outpatient treatment records show that in March 2008, the Veteran was treated for low back pain.  The physical examination showed that there was tenderness in the paraspinal region.  Range of motion was "good."  The assessment was degenerative disc disease at L5-S1, with transient sciatica.  

In March 2008, the Veteran underwent a VA examination.  At that time, he stated that he had constant low back pain that was worse with bending and lifting.  The examiner characterized the Veteran's pain as "moderate."  According to the Veteran, his pain radiated down his right thigh and leg.  The Veteran noted that he used a cane to walk.  He reported that he was retired and had previously worked as a handyman.  Upon physical examination, in regard to range of motion of the thoracolumbar spine, flexion was to 90 degrees; extension was to 20 degrees; lateral flexion to the right was to 20 degrees; lateral flexion to the left was to 20 degrees; lateral rotation to the right was to 75 degrees; and lateral rotation to the left was to 75 degrees.  There was pain on motion and repetitive use; however, there was no additional loss of motion on repetitive use of the joint.  X-rays of the Veteran's lumbosacral spine were reported to show mild to moderate L5-S1 degenerative disc disease and probable facet arthropathy.  Following the physical examination and a review of the Veteran's x-rays, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  In regard to the effects of the Veteran's low back disability on his daily activities, it had mild effect on his ability to do chores, shopping, traveling, feeding, bathing, dressing, toileting, and grooming; moderate effect on his ability to participate in recreation; severe effect on his ability to exercise; and it prevented him from participating in sports.  The examiner noted that the Veteran had active radicular pain from the degenerative disc disease.   

In a May 2008 rating action, the RO granted service connection for a chronic back condition.  The RO assigned a 10 percent disability rating under Diagnostic Code 5237, effective from March 5, 2008, for the Veteran's service-connected low back disability.  

A VA examination was conducted in March 2009.  Upon physical examination of the Veteran's lumbosacral spine, there were no deformities.  The Veteran had normal lumbar lordotic curves.  There was tenderness to paraspinous processes of the lumbar region without guarding.  In regard to range of motion, flexion was to 90 degrees; extension was to 35 degrees; lateral flexion was to 30 degrees, bilaterally; and lateral rotation was to 30 degrees, bilaterally.  All ranges of motion were without limitation following repetitive use times three.  There was pain on motion but no evidence of weakness, fatigue, spasm, lack of endurance, incoordination, atrophy, tone, crepitus, or decreased strength with range of motion.  The examiner noted that a 2008 magnetic resonance imaging (MRI) of the Veteran's lumbar spine was reported to show degenerative changes at L5-S1.  

On September 14, 2010, the Veteran underwent a VA examination.  At that time, the examiner stated that the Veteran had peripheral neuropathy that was due to his diabetes mellitus.  The examiner stated that the Veteran's degenerative disc disease was the site of origin for any nerve radicular impingement which was positive on the right side.  The Veteran denied having any spasms, urinary problems or fecal incontinence.  He noted that he used a cane and had fatigue, decreased motion, stiffness, and weakness.  The examiner reported that there were no incapacitating episodes of spine disease.  Upon physical examination, the Veteran's posture and gait were normal.  There was no kyphosis, lumbar lordosis, scoliosis, or thoracolumbar spine ankylosis.  In regard to range of motion, flexion was to 60 degrees; extension was to 30 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 60 degrees; and left lateral rotation was to 45 degrees.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  With respect to sensory exam findings, pinprick and light touch exams were normal.  Lasegue's sign was positive to the right.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner indicated that the Veteran had low back pain.  He noted that the Veteran was retired and had previously worked in farming and mosquito abatement.  He had retired due to his low back disability.  In regard to the effects of the Veteran's low back disability on his usual occupation, the examiner stated that the Veteran was unable to lift or work at a bench or desk.  In addition, the Veteran had decreased mobility, problems with lifting and carrying, difficulty reaching, weakness/ fatigue, and decreased strength.   In regard to the effects of the Veteran's low back disability on his daily activities, the examiner reported that the Veteran was unable to do cleaning or counter work.    

In a rating decision, dated in August 2011, the RO increased the disability rating of the Veteran's service-connected chronic low back condition with degenerative changes from 10 to 20 percent disabling under Diagnostic Code 5237, effective from September 14, 2010.  In addition, the RO assigned a separate 10 percent disability rating under Diagnostic Code 8620, effective from March 5, 2008, for radiculopathy of the right lower extremity, associated with the Veteran's service-connected low back disability.   


III. Analysis 

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, supra.  Thus, the Board must evaluate the relevant evidence since March 5, 2008.  

The current claim on appeal was received in March 2008.  Effective on September 26, 2003, disabilities of the spine have been rated under a General Rating Formula for Diseases and Injuries of the Spine.  Under this revised or current criteria for rating spinal disabilities, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  68 Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243). 

The Board additionally comments that Note (1) accompanying the General Rating Formula for Diseases and Injuries of the Spine, calls for evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) indicates that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5) reflects that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (effective from September 26, 2003). 

As for intervertebral disc syndrome under the current criteria, Note (6) calls for evaluation of this disability either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2010).  Under the latter criteria, a Veteran with intervertebral disc syndrome who experiences incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months will receive a 20 percent evaluation; a Veteran who has such episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months will receive a 40 percent evaluation; and a Veteran who has such episodes with a total duration of at least 6 weeks during the past 12 months will garner a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  In addition, the regulation defines an "incapacitating episode" under Diagnostic Code 5243 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010). 

Traumatic or degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

In this case, the Veteran contends that his low back disability is more disabling than evaluated.  He indicates that he has chronic pain in his low back that is aggravated with bending and lifting.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Rating in Excess of 10 Percent From March 5, 2008 to September 13, 2010

In applying the criteria to the medical evidence of record, the Board finds that an initial or staged rating in excess of 10 percent for chronic low back condition with degenerative changes is not warranted from March 5, 2008 to September 13, 2010.  In this regard, under the General Criteria for Rating Back Disabilities, in order to receive the next highest rating of 20 percent, the Veteran must demonstrate that forward flexion of the thoracolumbar spine is greater that 30 degrees but not greater than 60 degrees; or, alternatively, that his combined range of motion for the thoracolumbar spine is not greater than 120 degrees; or, lastly, that there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The medical evidence from the period of time from March 5, 2008 to September 13, 2010, does not show an abnormal gait or contour, or muscle spasms.  In the March 2009 VA examination, although the Veteran stated that he walked with a cane, the examiner specifically stated that the Veteran did not have any incoordination or spasm.  In addition, there were no deformities of the lumbar spine and the Veteran had normal lumbar lordotic curves.  The Board further observes that the degree of limitation of motion that has been reported during the aforementioned time falls far short of what is required for a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242-43.  In the March 2008 VA examination, flexion was to 90 degrees and the combined range of motion was 300 degrees.  In addition, in the March 2009 VA examination, flexion was to 90 degrees and the combined range of motion was 245 degrees.  In fact, it is apparent that the Veteran's 10 percent rating was based upon Diagnostic Code 5003 and 38 C.F.R. § 4.59, whereby a 10 percent rating is assigned if there is some limitation of motion accompanied by X-ray-confirmed arthritis even if such limitation of motion is noncompensable. 

The Board also notes that even when considering DeLuca factors such as painful motion, as noted in the March 2008 and March 2009 VA examinations, the Board determines that the Veteran's level of disability during the period of time from March 5, 2008 to September 13, 2010, more nearly approximates the 10 percent rating criteria contained in Diagnostic Code 5237 (lumbosacral strain) rather than the next higher rating of 20 percent.  In the March 2008 VA examination report, although the examiner characterized the Veteran's pain as "moderate" and noted that the Veteran had pain on motion, the examiner also stated that there was no additional loss of motion on repetitive use of the joint.  In addition, in the March 2009 VA examination report, while the examiner indicated that the Veteran had pain with range of motion, the examiner also stated that all ranges of motion were without limitation following repetitive use times three.  In addition, there was no evidence of weakness, fatigue, lack of endurance, or decreased strength with range of motion.  As such, a higher rating under 38 C.F.R. §§ 4.40 , 4.45, or the holding in DeLuca, supra, is not warranted. 

The Board further observes that the medical evidence does not show incapacitating episodes of intervertebral disc syndrome or other low back symptoms during the period of time from March 5, 2008 to September 13, 2010.  Thus, a higher initial rating under the Intervertebral Disc Formula is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5243, Note 6. 

In regard to objective neurological abnormalities associated with the Veteran's low back disability, the Board recognizes that the Veteran experiences pain radiating to his right lower extremity.  This symptom was separately rated in the August 2011 rating action where a separate 10 percent disability rating was granted for radiculopathy of the right lower extremity, effective from March 5, 2008.  Aside from the radiculopathy of the right lower extremity, the medical evidence does not show additional neurologic impairment, including but not limited to bowel and bladder impairment.  


In summation, the Board finds that from March 5, 2008 to September 13, 2010, the Veteran's service-connected low back disability was manifested by degenerative disc disease, pain, and some limitation of motion.  However, such was consistent with the rating of 10 percent as the medical evidence did not show that it was productive of limitation of flexion of the thoracolumbar spine to 60 degrees or less; a combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was no indication of incapacitating episodes of back symptoms necessitating bed rest prescribed by a physician or any additional neurological deficit (aside from radiculopathy of the right lower extremity, rated 10 percent), including but not limited to bowel and bladder impairment. 

In light of the above, the Board finds that there is a preponderance of evidence against the claim for an initial rating in excess of 10 percent for chronic low back condition with degenerative changes from March 5, 2008 to September 13, 2010.  As there is a preponderance of evidence against this aspect of the claim, the benefit of the doubt doctrine does not apply and the aforementioned claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Rating in Excess of 20 Percent On and After September 14, 2010

In this case, the Board determines that the evidence preponderates against the Veteran's claim for an initial evaluation in excess of 20 percent for his service-connected chronic low back condition with degenerative changes on and after September 14, 2010.  In particular, the Board acknowledges the Veteran's complaints of chronic back pain, which the record clearly documents.  However, the Veteran's flexion range of motion (to 60 degrees on September 14, 2010) does not qualify him for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  Even when considering DeLuca factors such as painful motion, as reported in the September 14, 2010 VA examination report, the Board determines that the Veteran's level of disability since September 14, 2010 more nearly approximates the 20 percent rating criteria contained in Diagnostic Code 5237 (2010) rather than the next higher rating of 40 percent.  The Board observes that in the September 14, 2010 VA examination report, although the examiner noted that the Veteran had pain following repetitive motion, the examiner also stated that there were no additional limitations after three repetitions of range of motion.  In addition, the combined range of motion of the thoracolumbar spine at the time of the September 14, 2010 VA examination was 235 degrees.  Furthermore, there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At the time of the September 14, 2010 VA examination, the examiner specifically stated that there was no scoliosis, lumbar lordosis, or kyphosis.    

The record additionally does not indicate that the Veteran has favorable or unfavorable ankylosis of the lumbar spine, as would be required for increased ratings of 40 percent to 100 percent under Diagnostic Code 5237 (in effect from September 26, 2003).  At the time of the September 14, 2010 VA examination, the examiner specifically stated that the Veteran did not have any thoracolumbar spine ankylosis.   In regard to rating the Veteran's service-connected low back disability under the Formula for Incapacitating Episodes, the record bears no indication of incapacitating episodes requiring bed rest prescribed by a physician.  In the September 14, 2010 VA examination report, the examiner specifically indicated that the Veteran did not have any incapacitating episodes of spine disease.  

In regard to objective neurological abnormalities associated with the Veteran's low back disability, the Board recognizes that the Veteran experiences pain radiating to his right leg.  This symptom was separately rated in the August 2011 rating action where a separate 10 percent disability rating was granted for radiculopathy of the right lower extremity, effective from March 5, 2008.  Aside from the radiculopathy of the right lower extremity, the medical evidence does not show additional neurologic impairment, including but not limited to bowel and bladder impairment.


In summation, the Board finds that on and after September 14, 2010, the Veteran's service-connected chronic low back condition with degenerative changes has been manifested by pain and limitation of motion.  However, it has not shown to be productive of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  The Veteran does not have ankylosis in the thoracolumbar spine and at no time has his low back disability been manifested by incapacitating episodes or symptoms necessitating bed rest prescribed by a physician.  The medical evidence does not show additional neurological impairment (aside from radiculopathy of the right lower extremity, rated 10 percent), including but not limited to bowel and bladder impairment. 

In view of the foregoing, the Board finds that there is a preponderance of evidence against a rating in excess of 20 percent for chronic low back condition with degenerative changes on and after September 14, 2010.  As the preponderance of the evidence is against this aspect of the claim, the benefit of the doubt doctrine does not apply and the aforementioned claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49 (1990). 


IV. Extraschedular Rating

According to VA regulations, an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board recognizes that the Veteran has reported problems with employment due to his service-connected low back disability.  In this regard, in the September 2010 VA examination report, the examiner noted that according to the Veteran, he retired from working in farming due to his service-connected low back disability.  However, the record reflects that the Veteran has not required frequent hospitalizations for his low back disability.  In addition, there is no indication in the record that the low back disability markedly interferes with his employment or daily activities, beyond what is contemplated in the rating schedule.  The Board recognizes that in the September 2010 VA examination report, the examiner stated that the Veteran's low back disability impacted his usual occupation in that he was unable to lift or work at a bench or desk.  In addition, the Veteran had decreased mobility, problems with lifting and carrying, difficulty reaching, weakness/ fatigue, and decreased strength.  However, the examiner did not specifically opine that the Veteran's low back disability prevented him from obtaining and/or maintaining employment.  The Board observes that the manifestations of the Veteran's low back disability are consistent with those contemplated by the schedular criteria.  In short, the rating criteria contemplate not only the symptoms but the severity of this disability.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 




ORDER

Entitlement to an initial rating in excess of 10 percent for a low back disability from March 5, 2008 to September 13, 2010, is denied.  

Entitlement to an initial rating in excess of 20 percent for a low back disability, on and after September 14, 2010, is denied.  


REMAND

In July 2010, the Board remanded the issue of entitlement to service connection for shortened right leg as secondary to service-connected low back disability.  The Board noted that according to the Veteran, he had a shortened right leg that was caused and/or aggravated by his service-connected low back disability.  In March 2009, the Veteran underwent a VA examination which showed that his right leg measured 35 inches and his left leg measured 35.5 inches.  The examiner stated that the Veteran had a very slight shorten right leg condition with medial joint line tenderness which was consistent with meniscus tear.  The examiner also opined that it was less likely as not (less than 50/50 probability) that the Veteran's shortened right leg was caused by or a result of his service-connected low back disability.  According to the examiner, usually pains, limping, and problems with legs and knees were more the cause of lower back problems.  In the July 2010 remand, the Board stated that although the examiner from the March 2009 VA examination opined that the Veteran's shortened right leg was not caused by his service-connected low back disability, the examiner did not address the other pertinent question of whether the Veteran's shortened right leg was aggravated by his service-connected low back disability.  Thus, the Board remanded this case and directed the RO to afford the Veteran a VA examination to determine the etiology of the Veteran's shortened right leg.  Following the physical examination, the examiner was requested to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the currently diagnosed shortened right leg was caused or aggravated by the Veteran's service-connected low back disability.       

Pursuant to the July 2010 remand, the Veteran underwent a VA examination in September 2010.  Following the physical examination, the examiner stated that the Veteran's shortened right leg had been disputed by several examiners.  Upon current examination, the Veteran's legs were of equal length of 35.5 inches.  Thus, the examiner opined that the alleged shortening of the Veteran's right leg was less likely as not (less than 50 percent probability) caused by or a result of his low back disability.  The examiner referred to a pervious orthopedic examination in 1961 for back pain that was relatively free of any acute or chronic findings.  He also noted that the Veteran's separation examination was essentially normal.  The examiner reported that the Veteran's VA exams 40 years after his discharge revealed minimal findings which were consistent with a farmer having worked for decades in lifting field crops, melons, etc.  According to the examiner, there was no evidence of scoliosis to cause the pelvis to be uneven now or then.  The current back examination was quite symmetrical, with both SI joints slightly tender and appeared to be at the same height.  The Veteran's hips had good and equal range of motion, as did his knees.  There was no unilateral paraspinal muscle spasm or unequal tenderness on the back examination.  Therefore, the examiner opined that it was less likely than not that any hip, knee, or leg abnormality could be attributed to the Veteran's chronic back disease.  

Upon a review of the September 2010 VA examination report, the Board notes that although the examiner continued to address the question of whether the Veteran's service-connected low back disability caused him to develop a shortened right leg, the examiner once again failed to address the other pertinent question of whether the Veteran's shortened right leg was aggravated by his service-connected low back disability.  The Board recognizes that in the September 2010 VA examination report, the examiner stated that the Veteran's legs were of equal length of 35.5 inches.  However, the evidence of record shows that there were slight leg length differences at the time of the March 2009 VA examination.  In addition, in a private medical statement from D.M.S., D.C., dated in July 2008, Dr. S. stated that the Veteran wore a heel lift for a short right leg.  Thus, there is evidence of record of a shortened right leg, and as such, the question of aggravation needs to be addressed.   

In light of the above, it is the Board's determination that the RO has not complied with the instructions from the July 2010 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v.West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a VA orthopedic examination to ascertain the etiology of the Veteran's shortened right leg.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. All indicated testing should be conducted.  The examiner must specifically review the July 2008 private medical statement from Dr. C.M.S., wherein Dr. S. stated that the Veteran wore a heel lift for a short right leg, and that he could confirm that the Veteran had a functional short right leg which was associated with low back and/or hip pain; the March 2009 VA examination report, which showed that at that time, the Veteran's right leg measured 35 inches and his left leg measured 35.5 inches; and the September 2010 VA examination report.  

After a review of the examination findings and the entire evidence of record, the examiner must answer the following question:  



Is it at least as likely as not (50 percent or greater probability) that the diagnosed shortened right leg (the examiner should accept that the Veteran currently has, or had in the past, a shortened right leg) was aggravated by the Veteran's service-connected low back disability, characterized as chronic low back condition with degenerative changes? 

If the Veteran's shortened right leg was aggravated by his service-connected low back disability, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected shortened right leg (e.g., slight, moderate) before the onset of aggravation. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim. 

The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms. 

A complete rationale for all opinions expressed must be provided. 


2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


